DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Amendment
Claims 1-5, 8-13, 24, and 27-31 are pending. Claims 6-7, 14-23, and 25-26 have been cancelled. Claims 1, 3-5, 8-10, 24, and 28-29 are currently amended. 
In response to the amendment filed 08/09/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 05/10/2022:
Claim objections
Rejection of claim 29 under 35 U.S.C. 112(a)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one actuator of new claim 30 and the first actuator and second actuator of new claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because of the following informalities:  
Claim 24, in the last paragraph, recites “wherein the orientation of the recoater and the second direction is dynamically adjustable…” which the examiner believes should read “wherein the orientation of the recoater and the second direction are dynamically adjustable.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1, 24, and 28, “the first support rail is coupled to the first column via a first translational attachment displaceable along the first support column,” which is construed to require “a first translational attachment which is displaceable along the first support column and configured to couple the first support rail to the first column.” Similarly, “the first support rail is coupled to the second support column via a second translational attachment displaceable along the second support column,” requiring a second translational attachment which is displaceable and configured to couple the first support rail to the second support column; “the second support rail is coupled to the third column via a third translational attachment displaceable along the third support column,” requiring a third translational attachment which is displaceable and configured to couple the second support rail to the third column; and “the second support rail is coupled to the fourth support column via a fourth translational attachment displaceable along the fourth support column,” requiring a fourth translational attachment which is displaceable and configured to couple the second support rail to the fourth support column. 
In claim 3, “the recoater is attached to the first support rail via a fifth translational attachment displaceable along the first support rail,” is construed to require “a fifth translational attachment which is displaceable along the first support rail and configured to attach the recoater to the first support rail.” Similarly, in claim 3, “the recoater is attached to the second support rail via a sixth translational attachment displaceable along the second support rail,” requiring a sixth translational attachment which is displaceable and configured to attach the recoater to the second support rail. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13, 24, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitations in claims 1, 3, 24, and 28 referencing translational attachments which are displaceable along respective support columns and configured to couple the (first/second) support rail to the (first/second/third/fourth) support column, and translational attachments which are displaceable along respective support rails and configured to attach the recoater to the (first/second) support rail invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. The disclosure references the translational attachments (e.g., paragraphs [0042]-[0047]) but is devoid of structure that performs the coupling/attaching/displacing functions in the claims. Claim 1 appears to further require both displaceability and pivotability functions associated with the same attachment, and this is not described in the disclosure. Therefore, the claim limitations lack adequate written description. See MPEP 2163.
Furthermore, amended claims 1 and 4 appear to require a same attachment is both a translational attachment and is pivotable. There is ambiguity as to the scope of claim 1 referencing “the (first/second/third/fourth) attachments,” but the limitation can be interpreted to refer to the translational attachments previously introduced and claim 4 clearly requires “at least one of the fifth and sixth translational attachments is pivotable.” In the case that claim 1 should also recite “the (first/second/third/fourth) translational attachments,” at least one of these translational attachments is also required to be pivotable (last paragraph). The specification does not describe any of the first, second, third, fourth, fifth, or sixth translational attachments is also pivotable. Therefore, the amended limitations were not described in the specification and constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13, 24, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations in claims 1, 3, 24, and 28 referencing translational attachments which are displaceable along respective support columns and configured to couple the (first/second) support rail to the (first/second/third/fourth) support column, and translational attachments which are displaceable along respective support rails and configured to attach the recoater to the (first/second) support rail invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure references the translational attachments (e.g., paragraphs [0042]-[0047]) but is devoid of structure that performs the claimed functions. The figures (e.g., Figs. 1-4, 6-9) do not illustrate structure of an attachment that performs the functions claimed. Claim 1 appears to further require both displaceability and pivotability functions associated with the same attachment, and there is no structure described or shown in the disclosure which performs the claimed dual functions.  The claimed attachments are considered a critical claim element for achieving the presently claimed invention. 
Applicant has previously submitted that the type of attachments which enable rotation and/or translation between or among rods, beams, rails, or similar elements are well known in the art (Arguments filed 02/04/2022, p. 9). Applicant stated that one of ordinary skill in the art would recognize these known attachments as being inherently set forth by the claimed “attachments.” MPEP 2181 provides In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), the court stated: …It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.” 
If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure corresponds to the means-plus-function claim limitation. However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. It is not clear to one of ordinary skill in the art what structure corresponds to the claimed limitations.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1, in the last paragraph, recites “wherein at least one of the first, second, third, and fourth attachments is pivotable. The claim has previously defined first, second, third, and fourth translational attachments. It is unclear if the limitation is intended to refer to the first, second, third, and fourth translational attachments or different first, second, third, and fourth attachments which have not been defined. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 also recites “the first, second, third, and fourth attachments,” and is indefinite for the reasons set forth above for claim 1.
Claims 30 and 31 similarly recite “the fifth attachment and sixth attachment,” “the fifth attachment,” and “the sixth attachment,” and are indefinite for the reasons set forth above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Harajiri et al., JP 2015020328 in view of Ng et al., US 2017/0072643 A1 and Jaster, US 2017/0050278 A1 (references previously made of record). An Espacenet machine translation of Harajiri has been provided and is referred to herein.

Harajiri discloses a laminated molding apparatus including a squeegee assembly 11 used for forming a powder layer ([0001], [0027]-[0028], Fig. 1). The squeegee 11 is formed of two connected parts 11a and 11b, which each have a rotating end portion and are slidable in the x-axis direction over a modeling tank 3 ([0034]-[0044], Figs. 2-6). The parts 11a and 11b are connected and attached to guide rails 25a-b at opposite outer sides of the modeling tank ([0043]-[0044], Figs. 5-6). Each end of the squeegee 11 can be driven individually by first and second motors Ma and Mb in the x-direction and can rotate around first and second shafts Sa and Sb ([0043]-[0051], Figs. 5-6). As a result, the squeegee 11 can be slid in the x-axis direction while being tilted at an inclination angle ([0048]-[0049], Fig. 6). Due to the two-part construction of the squeegee itself, a guide Ga/Gb of each squeegee part 11a/11b can slide on a corresponding rail surface Lb/La of the other squeegee part as the squeegee assembly is driven and a distance between shafts Sa and Sb increases ([0041], [0046]-[0047]).
See cross-sectional view of Fig. 5 and top-down view of Fig. 6 below:


    PNG
    media_image1.png
    422
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    783
    media_image2.png
    Greyscale

Harajiri teaches that when the squeegee 11 is slid while being tilted in the manner described, the fluidity of the powder in the powder charging region is improved and a more uniform powder layer can be obtained ([0049]). Also, since the squeegee 11 plays a role in removing protrusions/burrs formed on the surface of the hardened layer, when the squeegee 11 is tilted, the effect of cutting the protrusion is improved ([0049]).
As to claim 1, Harajiri therefore discloses a recoater assembly for an additive manufacturing system, the recoater assembly comprising:
A first support rail extending over a build surface (guide rail 25a);
A second support rail extending over the build surface (guide rail 25b); and
A recoater supported by the first and second support rails (squeegee 11), wherein an orientation (i.e., location, position) of the recoater relative to the build surface is adjustable at least within a vertical plane extending above the build surface to control a thickness of a layer of material deposited on the build surface by the recoater (via movement of the modeling tank which changes relative position between recoater and build surface and corresponds to thickness of deposited layer [0055], [0057]).
While Harajiri discloses the recoater supported by the first and second support rails, Harajiri does not require a gantry-type positioning system and therefore does not support the ends of the first and second support rails on four support columns. Instead, the guide rails are fixed to the outer surface of the modeling tank.
Harajiri then does not disclose four support columns extending above the build surface; where the first support rail extends between first and second support columns, wherein the first support rail is coupled to the first column via a first translational attachment displaceable along the first support column and the first support rail is coupled to the second support column via a second translational attachment displaceable along the second support column; and the second support rail extends between third and fourth support columns, wherein the second support rail is coupled to the third support column via a third translational attachment displaceable along the third support column and the second support rail is coupled to the fourth support column via a fourth translational attachment displaceable along the fourth support column.
However, the gantry-type positioning system of four vertical columns supporting horizontal rails movably attached to and extending between the columns is known in the art for the purpose of supporting a recoater, as evidenced by Ng.
Ng discloses an additive manufacturing system including a platform 150 extending horizontally over a platen 105, supported on and movable along horizontal rails 130a-b on opposite sides of the platen. The horizontal rails 130a-b are supported by and vertically movable along vertical rails 134a-d on opposite sides of the platen ([0009], Figs. 1A-1B). The platform 150 supports a printing component 120 such as a global dispenser that can dispense and smooth the deposited feed material ([0045], [0090], Fig. 1B) and/or a blade ([0041]). Actuators (e.g., 135a-b) in sliding engagement with the vertical supports can move the horizontal rails 130a-b, and therefore the platform 150, relative to the vertical supports along the z-axis ([0035], [0040]). The platform 150 is slidably mounted on the horizontal support rails 130a-b such that the horizontal position of the platform 150 along the gantry can be adjusted to move across the platen during the manufacturing process ([0036], [0039]). See Figs. 1A (side view) and 1B (top view) below.

    PNG
    media_image3.png
    649
    894
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    722
    1105
    media_image4.png
    Greyscale


Ng therefore teaches four support columns (vertical support rails 134a-d, Fig. 1B, [0034], [0040]) extending above the build surface (Fig. 1A); with a first support rail extending between first and second support columns (130a, Fig. 1B, [0040]) of the four support columns, wherein the first support rail is coupled to the first column via a first translational attachment displaceable along the first support column (actuator 135a in sliding engagement with vertical support 134a, Fig. 1A-1B, [0035], [0040]) and the first support rail is coupled to the second support column via a second translational attachment displaceable along the second support column (actuator 135b in sliding engagement with vertical support 134b, Fig. 1A-1B, [0035], [0040]); and a second support rail extending between third and fourth support columns (130b, Fig. 1B, [0040]) of the four support columns, wherein the second support rail is coupled to the third support column via a third translational attachment displaceable along the third support column (actuator 135c, Fig. 1B, [0040]) and the second support rail is coupled to the fourth support column via a fourth translational attachment displaceable along the fourth support column (actuator 135d, Fig. 1B, [0040]).
Ng teaches the positioning assembly with sliding actuators 135a-d to move the gantry 130, comprising the two horizontal guide rails 130a-b, along the z-axis is useful, for example, for keeping a relative distance between the platform 150 and a portion of the build surface below unchanged as the platform slides over an uneven build surface during a manufacturing process ([0035]-[0041]). With the flexibility to adjust a vertical position of the moving platform, the system can compensate for non-uniformity of the build surface or layer thickness ([0050]). It is apparent that the positioning system of Ng offers enhanced z-axis control and flexibility over the guide rails mounted on the modeling tank of Harajiri. In this aspect, it would be an improvement of Harajiri to slidably mount the horizontal guide rails on vertical support columns as shown by Ng.
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the positioning system of Harajiri to mount the guide rails on four support columns via respective translational attachments in order to achieve the benefits of improved maneuverability and z-axis positioning of the recoater, as taught by Ng.
Harajiri in view of Ng is silent as to each of the first, second, third, and fourth translational attachments being independently displaceable along the first, second, third, and fourth support columns, respectively, to adjust an orientation of the recoater relative to the build surface.
While Ng is silent as to each of the translational attachments being independently displaceable, Ng discloses each of the translational attachments 135a-d has its own controllable actuator ([0037]-[0038], [0040]-[0041]), therefore one of ordinary skill in the art would conclude that each of the translational attachments is capable of being independently displaced. It would have been obvious to utilize this functionality in the combination of Harajiri in view of Ng as it would be useful in the process of dynamically adjusting the height of the recoater over an uneven surface, as taught by Ng ([0037]).
Harajiri in view of Ng does not disclose that at least one of the first, second, third, and fourth attachments is pivotable about at least one axis.
Jaster teaches a fabrication apparatus, such as for use in providing additive material in 3D printing ([0009], [0053]), and system for facilitating three-dimensional motion of an object, which includes a plurality of guide rails disposed about a perimeter of the working area, wherein each of the guide rails is provided at least one of a plurality of gliders 200 ([0005], [0040], Fig. 6). A movable platform 70 is suspended between a plurality of the gliders within the working area by a plurality of rods 74, which can be connected to the plurality of gliders using low friction ball joints or universal joints, wherein movement of the movable platform is effectuated by axial translation of one or more of the plurality of gliders along their respective guide rail ([0005]). Each of the gliders 200 can be provided with an arm attachment means such as a ball joint or other rotational connections so as to provide the necessary degrees of freedom to allow rods 74 to rotate with respect to the gliders as they move axially along the guide rails ([0049]).
It would have been obvious to one of ordinary skill in the art to modify the sliding engagement mechanism of Harajiri in view of Ng at the vertical support rails so that the attachments were pivotable about at least one axis, as taught by Jaster, in order to provide an increased range of motion to the recoater assembly. One of ordinary skill in the art would expect that further pivoting/tilting capability may enhance the flowing or cutting benefits described by Harajiri or the ability to compensate for non-uniformity of the build surface or layer thickness described by Ng.

As to claim 2, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 1 as set forth above, and Harajiri discloses the recoater is displaceable along the first and second support rails (Figs. 5-6).

As to claim 3, Harajiri in view of Ng and Jaster teach the limitations of claim 2 as set forth above. Harajiri teaches the recoater is attached to the first support rail via a fifth translational attachment displaceable along the first support rail, and the recoater is attached to the second support rail via a sixth translational attachment displaceable along the second support rail (Figs. 5-6).

As to claim 4, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 3 as set forth above. Harajiri teaches each of the fifth and sixth translational attachments is pivotable about at least one axis (Figs. 5-6). 

As to claim 5, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 4, and Harajiri teaches each of the fifth and sixth translational attachments is independently displaceable along the first and second support rails, respectively, to adjust an orientation of the recoater relative to the build surface (Figs. 5-6).

As to claim 8, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 1 as set forth above, wherein the orientation of the recoater is adjustable to be parallel to an orientation of the build surface (Harajiri - the orientation of the recoater is adjustable and is parallel to an orientation of the build surface, Fig. 1, 5; Ng - [0036]-[0037], Fig. 1A). 

As to claim 9, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 1 as set forth above. Ng further teaches one or more sensors configured to detect the orientation of the build surface ([0037], [0045]). Ng teaches a sensor can be useful to detect the distance between the sliding platform and a facing surface of the build surface below ([0037]). It would have been obvious to one of ordinary skill in the art to incorporate the one or more sensors taught by Ng into the moving recoater assembly of claim 1 in order to maintain a desired position of the recoater relative to the build surface.

As to claim 10, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 2. As set forth above, Harajiri teaches an assembly which is extendable between the first and second support rails in response to a change in orientation of the recoater due to its multi-part sliding construction (Figs. 5-6).

As to claim 11, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 10. Harajiri further teaches a length of the recoater support is variable in response to a displacement of the recoater support along the first and/or second support rails (corresponding horizontal guide rails, Fig. 6).

As to claim 12, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 2 as set forth above. Harajiri modified by Ng, as set forth for claim 1, provides that a vertical position of the recoater along the first, second, third, and fourth support columns is adjustable while the recoater is displaced along the first and second support rails (Ng [0037]-[0041], [0050]).

As to claim 13, Harajiri in view of Ng and Jaster teach the limitations of claim 12 as set forth above. Harajiri modified by Ng provides that the vertical position of the recoater is adjustable as the recoater is displaced horizontally, however it is not explicitly stated the vertical position of the recoater is adjustable in order to accommodate a variable deflection of the first and second support rails along their lengths. Ng teaches the use of a metrology system, including a sensor which can detect the distance between the platform 150 and the facing surface 106 of feed material deposited on the platen 105 ([0037]). Information from the metrology system is sent to a controller, and the controller may cause the actuators (e.g., 135a-b) to adjust the position of the gantry 130 such that the distance between the platform and the facing surface below remains unchanged as the platform slides over an uneven build surface ([0037]).
Because the system taught by Ng is capable of determining the vertical position of the recoater relative to other elements of the system and adjusting the vertical position in response, one of ordinary skill in the art would conclude that the gantry positioning system taught by Ng, and therefore the system of Harajiri in view of Ng, is capable of adjusting a vertical position of the recoater to accommodate a variable deflection of the first and second support rails along their lengths. 
It would have been obvious to one of ordinary skill in the art to use the functionality taught by Ng in the system of modified Harajiri in order to maintain a desired/constant distance between the recoater and the build surface below.

As to claim 27, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 1 as set forth above. Harajiri does not state the recoater assembly is configured to detect obstacles on the build surface by rotating the recoater about an axis perpendicular to the build surface.
The instant disclosure describes a recoater configured to detect obstacles due to its ability to yaw (rotate about an axis perpendicular to the build surface) and make contact with the obstacle, such as a high point from a previous layer, a contaminant, etc. ([0065]). Sensors or other mechanisms may be used to record a position of an end of the recoater when it makes contact with an obstacle ([0066]).
Harajiri teaches the recoater assembly as set forth above for claim 1. The recoater taught by Harajiri can rotate about an axis perpendicular to the build surface and make contact with obstacles on the build surface, such as protrusions or burrs. Sensors for detecting relative locations in a positioning system are known in the art, as shown by Ng ([0037], [0045]). It would have been obvious to one of ordinary skill in the art to incorporate the sensing functionality of Ng into the system of modified Harajiri in order to detect relative positions of the system parts so that the recoater of modified Harajiri is configured to detect obstacles on the build surface by rotating the recoater about an axis perpendicular to the build surface.

As to claim 29, Harajiri in view of Ng and Jaster teach the recoater assembly of claim 1 as set forth above. Harajiri further discloses the recoater is configured to be displaceable along the first support rail by a first distance and second support rail by a second distance different from the first distance.
Harajiri describes that in a method of driving the squeegee, first, only the second motor/drive unit Mb is driven so that the second end of the squeegee associated with that motor slides in the x-direction while the first end is stopped ([0046], Fig. 6). Once the second end of the squeegee arrives at the other side of the modeling tank, the second motor/drive unit Mb is stopped and only the first motor Ma is driven, so that only the first end of the squeegee slides while the second side is stopped ([0050], Fig. 6).

As to claim 30, Harajiri in view of Ng and Jaster teach the limitations of claim 3 as set forth above. Harajiri discloses at least one actuator operably coupled to at least one of the fifth attachment and sixth attachment to displace the at least one attachment along at least one of the first support rail and the second support rail (motor/drive units Ma, Mb).

As to claim 31, Harajiri in view of Ng teach the limitations of claim 3 as set forth above. Harajiri discloses a first actuator operably coupled to the fifth attachment to displace the fifth attachment along the first support rail and a second actuator operably coupled to the sixth attachment to displace the sixth attachment along the second support rail (motor/drive units Ma, Mb).

Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harajiri et al., JP 2015020328 in view of Ng et al., US 2017/0072643 A1. 

As to claim 24, as set forth above for claim 1, Harajiri in view of Ng teach the claim limitations including: four support columns extending above a build surface; a first support rail…; a second support rail…; and a recoater supported by the first and second support rails, wherein an orientation of the recoater relative to the build surface is adjustable. 
Harajiri further teaches the recoater is displaceable along the first and second support rails in a first direction (along horizontal axis), and the recoater is configured to push a powder deposited on the build surface in a second direction (inclination angle of recoater), the second direction being different from the first (Fig. 6).
Harajiri further teaches the orientation of the recoater and the second direction is dynamically adjustable as the recoater moves across the build surface to deposit a layer of material onto the build surface (Fig. 6, the recoater is adjusted from the first position, to the tilted/inclined position, to the finish position as it is moved across the build surface, [0045]-[0051]).

As to claim 28, as set forth above for claim 1, Harajiri in view of Ng teach the claim limitations including: four support columns extending above a build surface; a first support rail…; a second support rail…; and a recoater supported by the first and second support rails, wherein an orientation of the recoater relative to the build surface is adjustable. 
Harajiri does not explicitly state the recoater is configured to avoid parallel contact with a straight edge of a part on the build surface by rotating the recoater about an axis perpendicular to the build surface.
Harajiri shows rotating the recoater about an axis perpendicular to the build surface (Fig. 6). The tilting movement achievable by the modified recoater would be expected to effectively avoid parallel contact with a straight edge of a part (such as object 50 depicted in Fig. 1) on the build surface by rotating the recoater about an axis perpendicular to the build surface. Harajiri teaches the tilting movement is also useful for removing protrusions or burrs formed on the surface of the hardened layer ([0049]).
Harajiri clearly discloses an orientation of the recoater relative to the build surface is adjustable, as well as rotating the recoater about an axis perpendicular to the build surface. It is noted that the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. A part built by the additive manufacturing system, and therefore an orientation of a straight edge of that part, is material worked upon by the claimed apparatus, and it has been shown that the recoating assembly of Harajiri is capable of avoiding certain edges of a part by rotating as claimed.
Therefore, one of ordinary skill in the art would conclude that the recoater of Harajiri in view of Ng is configured to avoid parallel contact with a straight edge of a part on the build surface by rotating the recoater about an axis perpendicular to the build surface, and the configuration is advantageous at least for increased maneuverability and in improving the ability of the recoater to remove burrs on a hardened layer of the part.

Response to Arguments
Applicant's arguments filed 08/09/2022 with respect to the rejection of claim 29 under 35 U.S.C. 112(a) (p. 8) have been fully considered, and in view of the amendments, the rejection is withdrawn.
Applicant's arguments regarding the claim rejections under 35 U.S.C. 112(b) (p. 8) have been fully considered but are not persuasive. While the claims have been amended to require translational attachments, there is still an absence of corresponding structure described in the specification, corresponding to the means-plus-function limitations, which performs the claimed functions of coupling, displacing, pivoting, etc. (outlined in the above sections under 35 U.S.C. 112). Further, Applicant states regarding the amendments that “the claims are still broad enough to encompass embodiments in which separate rotational attachments are used and embodiments in which the translational attachments also include rotational capabilities.” While the current claim language may be broad enough to encompass such embodiments, including the translational attachments having rotational capabilities, the functionality is not supported by the original disclosure, which fails to disclose corresponding structure.
Applicant's arguments (pp. 9-11) regarding the claim rejections under 35 U.S.C. 103 have been fully considered but are not persuasive.
Regarding claim 1, Applicant argues that none of the cited references of Harajiri, Ng, or Jaster inherently or expressly disclose adjusting an orientation of the recoater in a vertical plane. The argument is not found persuasive. Amended claim 1 requires “an orientation of the recoater relative to the build surface is adjustable within a vertical plane …” Harajiri discloses an orientation (i.e., location, position) of the recoater relative to the build surface is adjustable within a vertical plane, as the relative position between the recoater and the build surface is adjusted within a vertical plane as part of the normal operation of building a three-dimensional part via successive application and solidification of layers of build material. In the normal operation of the system, the relative position changes within a vertical plane as the build surface is lowered away from the recoater once fusing is complete.
Regarding claim 24, Applicant argues that the combination of Harajiri and Ng does not teach at least the amended limitation that the orientation of the recoater and the second direction is dynamically adjustable as the recoater moves across the build surface to deposit a layer of material onto the build surface. Applicant states that Harajiri does not disclose adjusting the second direction or orientation as the recoater travels across the build surface, and instead a constant orientation is held as the recoater travels across the build surface. 
The argument is not found persuasive. In the example referenced by Applicant, the second direction and orientation are adjusted as the recoater travels across the build surface, see below:

    PNG
    media_image5.png
    551
    811
    media_image5.png
    Greyscale

Regarding claim 28, Applicant argues that Harajiri never discloses configuring the recoater to avoid parallel contact with a straight edge of a part on the build surface by rotating the recoater about an axis perpendicular to the build surface. Instead, Harajiri only discloses adjusting the yaw of the recoater once at the very beginning of a recoating step, and once at the very end of the recoating step to return the recoater to its un-tilted state. Applicant states that there is no discussion of the relative orientation of straight edges associated with the parts formed on the build surface and the recoater of Harajiri, parts may have many different edges with different orientations, and there is no inherent or express disclosure in Harajiri regarding such a concept. Applicant argues that the rejection of claim 28 appeared to be based on impermissible hindsight.
The arguments are not persuasive. The argued limitation of claim 28 is directed to an orientation of the recoater relative to the build surface being adjustable, wherein the recoater assembly is configured to avoid parallel contact with a straight edge of a part on the build surface by rotating the recoater about an axis perpendicular to the build surface. Harajiri clearly discloses an orientation of the recoater relative to the build surface is adjustable, as well as rotating the recoater about an axis perpendicular to the build surface. While Harajiri does not explicitly disclose avoiding parallel contact with a straight edge of a part, it was noted that the tilting movement achievable by the recoater (Fig. 6) would be expected to effectively avoid parallel contact with a straight edge of a part (such as object 50 depicted in Fig. 1) on the build surface due to its rotation. Further, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. The orientation of a straight edge of any part built by the additive manufacturing system is material worked upon by the claimed apparatus, and it has been shown that the elements of Harajiri are capable of avoiding certain edges of a part by rotating as claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170326806 A1, Reynolds et al., teach varying pitch and/or yaw angle of a recoater.
US 20200047333 A1, Wiktor, teaches a manipulator system suitable for additive processes such as 3D printing and which includes rails and linkages for providing pivoting and linear motion.
US 20190193150 A1, Hudelson et al, teach angling a compaction roller relative to a direction of travel across a powder bed (Fig. 7).
WO 2015151831 A1, Daicho et al, teach angling planarizing members of a powder material supply device with respect to a moving direction of the device (Fig. 9).
US 20100207288 A1, Dini, teaches a similar frame assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754